NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-3075

                                    EARL T. BARNETT

                                                 Petitioner,

                                            v.

                        MERIT SYSTEMS PROTECTION BOARD,

                                                 Respondent.

      Petition for review of the Merit Systems Protection Board in PH315H080391-I-1.

                                       ON MOTION

Before DYK Circuit Judge.

                                        ORDER

        The Department of Justice moves without opposition to reform the official caption

to designate the Merit Systems Protection Board as respondent. Separately, Earl T.

Barnett moves for a 40-day extension of time, until February 23, 2009, to obtain counsel

and file his brief.

        Barnett filed an appeal with the Board alleging that his resignation from his cook

foreman position was involuntary. The Board concluded that it did not have jurisdiction

over Barnett's claim because, as a probationary employee, he did not have appeal rights.

        Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent

when the Board's decision concerns the procedure or jurisdiction of the Board. In this
case, the Board dismissed the appeal for lack of jurisdiction. Thus, the Board is the

proper respondent in this petition for review.

        Accordingly,

        IT IS ORDERED THAT:

            The Department of Justice's motion to reform the official caption is granted.

The revised official caption is reflected above.

               Barnett's motion for an extension of time is granted.



                                                     FOR THE COURT

      FEB 2 4 2009
                                                      /s/ Jan Horbaly
          Date                                       Jan Horbaly                 FILED
                                                                        U.S. COURT OF APPEALS FOR
                                                     Clerk                 THE FEDERAL CIRCUIT


cc:     Earl T. Barnett                                                     FEB 2 4 2009
        Joan Stentiford Swyers, Esq.
        Bernard Doyle, Esq.                                                   JAN riORLIALY
                                                                                 CLERK
s20




2009-3075                                        2